Citation Nr: 1020264	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

A seizure disorder was not present during service or for many 
years after service, and is not causally related to the 
Veteran's military service.


CONCLUSION OF LAW

A seizure disorder was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  These notice requirements also apply to the 
assignment of disability ratings and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  This 
notice must be provided prior to the initial decision on a 
claim for VA benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an April 2007 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence and how the disability ratings and 
effective dates are assigned.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which does not show that the Veteran had this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Because the weight of the evidence 
that is of record demonstrates no seizures symptoms in 
service and no indication that the seizure disorder may be 
related to the Veteran's service, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service- 
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case.

The record indicates that the Veteran has been on Dilantin, a 
drug prescribed to control seizures, throughout the course of 
this appeal.  Additionally, the Veteran has alternately 
argued two theories of in-service injuries that he feels may 
have caused to his seizure disorder: exposure to herbicides 
and noise exposure.  Affording the Veteran the benefit of the 
doubt with regard to these incidents, the first two 
requirements of McLendon are met.

The Board will address the Veteran's additional claim of 
continuity of symptomatology dating back to his military 
service and each of his claimed in-service injuries in turn, 
in order to determine whether the third requirement of 
McLendon has been met.

First, while the Veteran is competent to provide lay evidence 
regarding the onset of his seizure disorder symptoms, the 
Board finds his statements contained in the November 2008 
notice of disagreement and the March 2010 hearing testimony 
to be not credible.  In these statements, the Veteran stated 
that he first began having seizure symptoms upon his 
honorable discharge in September 1970.  The Court has held 
that a lay person is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, these statements are not consistent with the other 
evidence of record and were made only after service 
connection had been denied by the November 2007 rating 
decision.  With the exception of VA treatment records from 
May 2003, which the Veteran has requested be corrected for 
erroneously stating that he had a childhood seizure disorder, 
the medical evidence of record notes an initial diagnosis of 
a seizure disorder in December 1999.  The evidence of record 
does not include any records of treatment for a seizure 
condition prior to the grand mal seizure in December 1999.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (noting 
that while the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence, it may weigh the absence of 
contemporaneous medical evidence as a factor in determining 
the credibility of lay evidence).  Moreover, earlier medical 
records including VA medical examinations in November 1970, 
April 1973, and December 1975, obtained in conjunction with 
an unrelated service connection claim do not note any 
seizures or other neurological abnormalities.  Additionally, 
the December 2006 statement of the Veteran's girlfriend, who 
has known the Veteran since his return from service, noted 
that she first observed a "waking seizure" in 1995.  
Furthermore, the medical records from January 2000 related to 
this initial diagnosis include the Veteran's subjective 
history, which denied previous grand mal seizures, but noted 
a three-year history of episodes in which he would wake in 
the morning with a funny taste in his mouth.  This is the 
same symptom that the Veteran later described during his 
March 2010 hearing as beginning within a few months of 
service.  It is doubtful that the Veteran would minimize the 
duration of such a symptom when receiving contemporaneous 
treatment for a grand mal seizure.  As the statements made to 
the treating physician in December 1999 were made during the 
course of treatment, they are afforded greater probative 
weight than the March 2010 hearing testimony given in 
conjunction with the Veteran's claim for disability 
compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997)(observing that, although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate; statements made to physicians 
for the purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)(noting that 
although the Board must take the Veteran's statements into 
consideration, it may consider whether self-interest may be a 
factor in making such statements); Pond v. West, 12 Vet.App. 
341 (1991).  Based on the above, the inconsistency with other 
evidence and the Veteran's of self-interest in making the 
latter statements, the lay evidence contending a continuity 
of symptomatology back to the Veteran's military service is 
deemed not credible.

Second, the Veteran argues that his current seizure disorder 
could be caused by exposure to herbicides during Vietnam.  A 
seizure disorder is not one of the conditions listed under 
38 C.F.R. § 3.309(e).  The Board notes that this list was 
derived based on the findings of the National Academy of 
Sciences (NAS), which contains a great deal of medical and 
scientific data of many diseases; providing presumptive 
service connection for those listed in 3.309(e) to the 
exclusion of  all others.  See 105 Stat. 11 (1991); see also 
38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
The Veteran's lay contention that his seizure disorder is 
causally related to herbicide exposure, without more, is 
insufficient to counter the NAS findings that did not 
include seizure disorders among the diseases found to be 
causally related to herbicide exposure. 

Finally, the Veteran stated that he was exposed to loud noise 
during his military service, specifically to artillery fire 
and radio noise while serving as a radio operator on 
artillery bases.  The Board is left to infer that the Veteran 
is claiming service connection for a seizure condition due to 
acoustic trauma.  The Board does not doubt that the Veteran, 
or for that matter any member of the United States Marine 
Corps, would be exposed to noise on an artillery base.  But 
this alone is not the same as being injured due to acoustic 
trauma and having resulting chronic disability.  That is to 
say, the Veteran's mere presence at an artillery base is not 
necessarily tantamount with injury caused by acoustic trauma.  
He and his representative have not pointed to any such 
statutory or regulatory presumption, and the Board is aware 
of none.  Thus, while not necessarily disagreeing that the 
Veteran was exposed to loud noise during service, this does 
not in turn require the Board to accept the notion that 
acoustic trauma and resulting ear or brain damage should be 
conceded.  There is no objective evidence that the Veteran 
was exposed to hazardous levels of noise in the performance 
of his duties during service.  The Veteran was not treated 
for acoustic trauma during his service and his September 1970 
separation examination shows not resulting injury; the 
results of a forced whisper test given at that time found no 
hearing impairment.  Likewise, at the time of his grand mal 
seizure in December 1999, the Veteran denied any hearing 
impairment.  The Board finds the Veteran's argument that he 
suffered from acoustic trauma severe enough to cause a 
seizure disorder, but seemingly not severe enough to affect 
his hearing, unpersuasive.

Based on the above, the Board does not find a credible 
indication that the Veteran's seizure disorder may be 
associated with his military service.  As such, the Board's 
duty to assist, insofar as providing the Veteran with a 
medical examination, is not triggered.  See McLendon, 20 Vet. 
App. 79.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, and statements 
of the Veteran, his representatives, and others have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Analysis

As an initial matter, the Board notes that the November 2007 
rating decision characterized the Veteran's seizure condition 
as pre-existing his military service.  This seems to be based 
on VA treatment records from May 2003 that note a history of 
childhood seizure disorder.  However, such a history was not 
noted on the Veteran's January 1969 entrance examination and 
therefore the Veteran is presumed to be in sound condition.  
See 38 U.S.C.A. § 1111.  Furthermore, private treatment 
records show an initial diagnosis of a seizure disorder in 
December 1999.  This is corroborated by VA treatment records 
from November 2002 note a diagnosis of a seizure disorder 
approximately two years earlier.  Therefore, the Board finds 
that the inconsistent history contained in the May 2003 
treatment record is erroneous.  Moreover, even if accurate, 
the record does not contain clear and unmistakable evidence 
showing that a seizure disorder existed prior to service, 
which would be necessary to rebut the presumption of 
soundness.  See 38 C.F.R. § 3.304(b).

The evidence of record shows that the Veteran has a currently 
diagnosed seizure disorder.  A current diagnosis is required 
for a service connection claim.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  According to private treatment 
records, the Veteran was diagnosed with a seizure disorder in 
December 1999.  Aside from the confusion discussed above, VA 
treatment records confirm this.  Therefore, the current 
disability requirement has been satisfied.

The preponderance of the evidence indicates that the 
Veteran's seizure disorder began at least twenty-five years 
after he left military service.  Service connection is 
presumed for chronic conditions, such as epilepsies, if 
manifested to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 
3.307, 3.309.  Direct service connection requires evidence of 
the in-service incurrence or aggravation of a disease or 
injury.  See Hickson, 12 Vet. App. 253.  The Veteran's 
service treatment records do not show complaints of or 
treatment for a seizure disorder.  Similarly, his September 
1970 separation examination noted no neurological 
abnormality.  According to the record, the Veteran first 
sought treatment for a seizure disorder in December 1999, 
nearly thirty years after his separation from military 
service.  In her December 2006 letter, the Veteran's 
girlfriend stated that she first noticed his waking seizures 
in 1995.  This was still twenty-five years after the Veteran 
left service.  As discussed in the previous section, the 
Board does not find the Veteran's lay evidence contained in 
his November 2008 notice of disagreement and March 2010 
hearing testimony regarding continuity of symptomatology 
dating back to his military service to be credible due to 
inconsistency with other evidence and self-interest.  
Therefore, the preponderance of the evidence does not 
establish a seizure disorder during service or within one 
year immediately following service.

The Veteran has argued alternately, that his seizure disorder 
may be related to herbicide or noise exposure.  The second 
requirement of direct service connection is evidence of the 
in-service incurrence or aggravation of a disease or injury.  
See Hickson, 12 Vet. App. 253.  As the record indicates that 
the Veteran served in the Republic of Vietnam during the 
Vietnam era, exposure to herbicides is conceded.  With regard 
to noise exposure, as explained above, the Board accepts that 
exposure to loud noise is consistent with the circumstances 
of the Veteran's service.  However, the record does not 
contain evidence of in-service acoustic trauma.  Notably, the 
Veteran has not alleged hearing impairment.

In any event, even presuming noise exposure during active 
service in the manner alleged, there still must be medical 
evidence etiologically linking his current seizure disorder 
to his military service - and, specifically, to the acoustic 
trauma in question.  As with all questions, this must be 
answered based on an evaluation of the entire record.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence).  In this case, the record is devoid of any 
objective evidence of acoustic trauma in service.

Even conceding herbicide exposure and assuming noise 
exposure, the claim fails to satisfy the medical nexus 
requirement.  The May 2008 VA neurologist reviewed the VA 
treatment records and noted that they contained differing 
medical theories of causation including the now-discredited 
account of a childhood seizure disorder and the Veteran's 
history of alcohol abuse.  That neurologist did not mention 
and the Board does not otherwise observe any suggestion in 
the medical records that the Veteran's seizure disorder was a 
result of herbicide exposure, noise exposure, or any other 
incident of the Veteran's military service.  The record does 
not contain a medical nexus opinion linking the Veteran's 
current seizure disorder to his military service.

To the extent that the Veteran himself contends that his 
current seizure disorder is related to service, specifically 
that his seizure disorder may be related to exposure to 
herbicides while in Vietnam or noise exposure, it is now well 
established that a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  See Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  See also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claims as to the element of medical nexus and the 
claims fail on that basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a seizure 
disorder.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for seizure disorder is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


